Fish, P. J.
Aside from the evidence for the State, the statement of the accused showed a premeditated design to take the life of the person shot by her, on account of past ill treatment which she had received from him, and that there was no other cause for the shooting. It follows that the verdict for assault with intent to murder was demanded by such statement, without , regard to any of the rulings of the court of which complaint was made.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.